 SEDER FOODS CORP.215Seder Foods CorporationandGeneral Teamsters,Chauffeurs,Warehousemen and Helpers,Build-ingMaterials,Heavy and Highway Construc-tion Employees Local 404, affiliated with Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America. Case1-CA-2457130 September 1987DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSBABSON, STEPHENS, AND CRACRAFTUpon a charge filed by the Union 6 March 1987,theGeneral Counsel of the National Labor Rela-tionsBoard issued a complaint on 27 April 1987against the Company, the Respondent, alleging thatithasviolated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act.The complaint alleges that on 13 February 1987,following a Board election in Case 1-RC-18701,the Union was certified as the exclusive collective-bargainingrepresentative of the Company's em-ployees in the unit found appropriate. (Officialnotice is taken of the "record" in the representationproceeding as defined in the Board's Rules andRegulations, Secs. 102.68 and 102.69(g);FrontierHotel,265 NLRB 343 (1982).) The complaint fur-ther alleges that since 2 March 1987 the Companyhas refused to bargain with the Union. On 4 May1987 the Company filed its answer admitting inpart and denying in part the allegations in the com-plaint.On 12 June 1987 the General Counsel filed aMotion for Summary Judgment. The Companyfiled an opposition. On 16 June 1987 the Boardissuedan order transferring the proceeding to theBoard and a Notice to Show Cause why themotion should not be granted. The Company fileda response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer to the complant and its response totheNotice to Show Cause, the Company admitsthat it has refused to bargain with the Union butattacks by way of an affirmative defense the validi-ty of the certification based on its contentions pre-viously made in the underlying representation pro-ceeding. In addition, the Company asserts thatthere exists newly discovered evidence concerningthe Union that has come to the Company's atten-tion since the Board's certification of representativein this matter that should preclude the Union's cer-tification as the representative of the Company'semployees. The General Counsel argues that allmaterial issueshave been previously decided.Weagree with the General Counsel and add that thenewly discovered evidence the Company advancesisnot such as would warrant a hearing to resolvethe issuesraised by the Company.The record shows that in Case 1-RC-18701 arepresentationpetitionwas filed by the Union on26 March 1986. Pursuant to a Stipulation for Certi-ficationUpon Consent Election,an election washeld 21 August 1986 among the employees in theunit stipulated to by the Union and the Company.The Union received a majority of the votes cast.On 28 August 1986 the Company filed timely, ob-jections to the conduct of the electionalleging thatthe Boardagenthad permitted the Union's observ-er to maintaina list of employees who had voted,had permitted an employee to vote after theagreed-on time to conduct the election had elasped,and had left the pollingareaduring the conduct ofthe election.On 27 October 1986 the hearing officer issuedhis report on objections recommending that theUnion be certified as the exclusive collective-bar-gaining representative in the stipulated unit. On 13February 1987 the Board adopted the hearing offi-cer's report and issued a Decision and Certificationof Representative.On 19 February 1987 the Union by letter re-quested to bargain with the Company. On 2 March1987 the Company by letter refused and has contin-ued to refuse to bargain with the Union. The Com-pany maintainsthat (1) the Board should reconsid-er its priordecision,overrule the hearing officer,and uphold the objections to the conduct of theelection; and (2) there exists newly discovered evi-dence concerning the Union that has come to theCompany's attention since the Board's certificationof representative in this matter that should pre-clude the Union's certification as the representativeof the Company's employees. The Company statesthat this "germane information, totally in control ofthe federal government" was unavailable to it evenat the timeits answerto complaint was filed in thismatter.The newly discovered evidence that the Compa-ny proffersconsistsof a news article prepared bythe Associated Press and appearing in the Spring-fieldUnion Newspaper. The article reports that forthe previous 2 months the Federal Governmenthad been compiling data on racketeering,electionfraud, and extortion on the Teamsters in prepara-tion for a legal battle to oust the leadership of theTeamsters Union. However, the article does notallege misconduct regarding theLocal Unionor its286 NLRB No. 16 216DECISIONSOF THE NATIONALLABOR RELATIONS BOARDofficers involved in this matter. The focus is on theInternationalUnion, reporting that the Justice De-partment is drafting a lawsuit aimed at forcingfrom office Teamsters President Jackie Presser andothers on the executive board because they arecontrolled by organized crime. The article statesthat the proposed civil suit would replace the In-ternational's leadership with court-appointed trust-ee.According to the article, the Labor Department,at the request of the Justice Department, begancompiling data on pension abuse, election fraud, ex-tortion, assualt and battery, and labor racketeeringcases over the past severalyears againstofficials ofunspecified Teamsters locals. However, the effortisdescribed as "very preliminary," accordinglymaking no mentionof indictments to be issuedagainst anyunion official in this matter.The Company proposes that the Board give it anopportunity to discover the facts on which theGovernment is proceedingagainstthe TeamstersUnion, claiming that the Teamsters Union, becauseof the "drasticmeasuresbeing taken by the federalgovernment," "clearly demonstrates that it is unfitto be certified as the Representative of the Em-ployer's employees."A review of the record reveals that (1) the Com-pany is attempting to relitigate the issues that wereconsidered by the Board in the prior proceedingand that were found to be without merit and (2)there is no indication that the alleged newly dis-covered evidence relied on by the Company pro-vides a basis for the Board to deny summary judg-ment in thismatter.Newly discovered evidence is evidence that wasin existenceat the time of the hearing, and ofwhich the movant was excusably ignorant.NabcoCorp.,266 NLRB 687 (1983). In order to warrant areopened hearing, the newly discovered evidence,in addition, must be such that if adduced and cred-ited it would require a different result. See Section102.48(d)(1) of the Board's Rules and Regulations.The newly discovered evidence the Companyoffers does not involve the Local Union in thismatter noris there anyallegationthat the officersin charge have engaged in any wrongdoing. Ac-cordingly,even assumingthe evidence profferedwas newly discovered, there is no showing that itwould require a different result in this proceeding.All otherissues raisedby the Company were orcould have been litigated in the prior representa-tion proceeding and thus, the Respondent, in a pro-ceeding alleging a violation of Section8(a)(5), isnot entitled to relitigate issues that were or couldhave been litigated in a prior representation pro-ceeding. SeePittsburghGlassCo. v.NLRB,313U.S. 146, 162 (1941);Secs.102.67(f) and 102.69(c)of theBoard'sRules and Regulations.Additionally,the Company does not allege any special circum-stances that would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Companyhas not raisedany issue that is properly litigable in this unfairlabor practice proceeding. Accordingly, we grantthe Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1. JURISDICTIONThe Company, a Massachusetts corporation, isengaged in the wholesale distribution of food at itsfacility in Palmer, Massachusetts, where it annuallysells and ships from its facility products, goods, andmaterials valued in excess of $50,000 directly topoints outside the Commonwealth of Massachusettsand purchases and receives at its facility products,goods, and materials valued in excess of $50,000 di-rectly from points outside the Commonwealth ofMassachusetts.We find that the Companyis an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that the Unionisa labor organization within the meaning of Sec-tion 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 21 August 1986 theUnion was certified 13 February 1987 as the collec-tive-bargaining representative of the employees inthe following appropriate unit:All full-time and regular part-time truck driv-ers, selectors, checkers, the janitor, the me-chanic, the inventory control clerk, the ware-house clerk and the leadman, employed by theEmployer at its Palmer, Massachusetts loca-tion, but excluding office clerical employees,guards and supervisors as defined in the Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince 19 February 1987 the Union has requestedthe Company to bargain, and since 2 March 1987the Company has refused. We find that this refusalconstitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and (1) of the Act. SEDER FOODS CORP.217CONCLUSIONS OF LAWBy refusing on and after 2 March 1987 to bar-gain with the Union as the exclusive collective-bar-gaining representative of employees in the appro-priate unit,theCompany has engaged in unfairlaborpracticesaffectingcommerce within themeaning of Section 8(a)(5) and(1) and Section 2(6)and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and(1) of the Act, we shall order itto cease and desist,to bargain on request with theUnion, and,ifan understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod providedby law,we shall construe the ini-tial period of the certification as beginning the datetheRespondent begins to bargain in good faithwith the Union.Mar-JacPoultry Co.,136NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962),enfd.328 F.2d 600(5thCir.1964), cert.denied379 U.S.817(1964);Burnett ConstructionCo., 149NLRB1419, 1421(1964), enfd.350 F.2d57 (10th Cir. 1965).1All full-time and regular part-time truck driv-ers, selectors,checkers,the janitor,theme-chanic,the inventory control clerk,the ware-house clerk and the leadman,employed by theEmployer at its Palmer,Massachusetts loca-tion,but excluding office clerical employees,guards and supervisors as defined in the Act.(b) Post at its facility in Palmer,Massachuetts,copies of the attached notice marked"Appendix."2Copies of the notice, on forms provided by the Re-gional Director for Region 1, after being signed bythe Respondent's authorized representative,shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted.Reason-able steps shall be taken by the Respondent toensure that the notices are not altered,defaced, orcovered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "ORDERThe National Labor Relations Board orders thatthe Respondent,Seder Foods Corporation,Palmer,Massachusetts,itsofficers,agents,successors, andassigns, shall1.Cease and desist from(a)Refusing to bargain with General Teamsters,Chauffeurs,Warehousemen and Helpers,BuildingMaterials,Heavy and Highway Construction Em-ployeesLocal 404, affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America as the exclusive bar-gaining representative of the employees in the bar-gaining unit.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request,bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:1The General Counsel's request for a visitatonal clause is denied, assuch a provision is unnecessary in the circumstances of this caseAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations has found that weviolated the National Labor Relations Act and hasordered us to post and abide by this notice.WE WILL NOT refuse to bargain with GeneralTeamsters,Chauffeurs,Warehousemen and Help-ers,BuildingMaterials,Heavy and Highway Con-structionEmployees Local 404, affiliated withInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America asthe exclusive representative of the employees in thebargaining unit.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request,bargainwith the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit: 218DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAll full-time and regular part-time truck driv-tion,but excluding office clerical employees,ers, selectors,checkers,the janitor,theme-guards and supervisors as defined in the Act.chanic, the inventory control clerk, the ware-house clerk and the leadman,employed by theSEDER FOODS CORPORATIONEmployer at its Palmer, Massachusetts loca-